DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

The rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26-39 and 49-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 26-39, Applicant has defined screen “openings” element in base claim 26 with certain dimensions and then reintroduces “a plurality of screen openings” element in subsequent claims with a different set of dimensions (see e.g., claims 28-32 and 35-36).  There 
Regarding claims 49-70, Applicant has defined both grid “openings” and “screening openings” in base claim 49, but only uses “openings” later on in the claims and in subsequent claims (see e.g., claim 49, 2nd line from bottom and claims 52-53, 55-56).  There is thus improper antecedent basis for this limitation in the claims. 
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 49-64 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 5,238,117) in view of Wojciechowski (US 2013/0313168) and legal precedent

Hunter (fig. 3) teaches a screen basket apparatus, comprising:
(re: certain elements of claims 49, 62)  a substantially vertical grid frame (fig. 3 showing cylindrical support frame near 40);
 a screen (14) secured over said grid frame, the screen forming a screening surface located on the outside of the grid frame (col. 3, ln. 28-33);

 wherein the screen has a screening surface forming screening openings on an exterior surface of the screen basket configured to prevent a carbon or resin from entering an interior volume of the screen basket when the basket is submerged in a slurry of CIL, CIP, RTL, or RIP material (Id.).

Hunter as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 49-51, 54) the screening openings having sizes in a range from approximately 35 microns to approximately 4,000 microns;
wherein the screen has a synthetic screening surface that includes a thermoset, thermoplastic or a polyurethane material;
(re: claims 52-53, 55-56) wherein the screening openings have a smallest size a range from approximately 0.044 mm to approximately 4 mm and a width in a range from approximately 0.044 mm to approximately 60 mm;  or
 wherein the screening openings have a smallest size a range from approximately 35 microns to approximately 150 microns;
 wherein the screening openings each having a length that has a magnitude in a range from approximately 0.7 mm to approximately 2 mm, and a width that has a magnitude in a range of approximately 35 microns to approximately 150 microns;
 (re: claim 57) wherein the screen includes a plurality of separate screen members;  
(re: claim 58) wherein each of the separate screen members includes a molded polyurethane body having screen openings and unperforated side edge portions, 
(re: claims 59) wherein each screen member is a thermoplastic single injection-molded piece;
(re: claim 60) wherein the synthetic screening surface has a corrugated shape;  
(re: claim 61) wherein the screen covers a plurality of the openings of the grid frame;  
(re: claims 63, 64) wherein the screen is replaceable or is a component of a replaceable screen assembly;
(re: claim 69) wherein the screen includes an exterior surface and an interior surface and the screen openings have a diverging width that increases with distance from the exterior surface to the interior surface;
(re: claim 70) wherein the screen openings have a trapezoidal shape.
Wojciechowski, however, teaches that it well-known to utilize a wide-array of modular screen element configurations in combination with subgrids to allow for fast and relatively simple screen fabrication and installation for a wide-variety of screening applications (para. 17-26 teaching that different combinations of screen opening shapes, including square, circular or elongated slots, may be integrated, wherein end members may include reinforcement means to stabilize structure; para. 9, 0140, 188 teaching traditional open screening area in range of 16-20%; fig. 2A-D and para. 0146-147 teaching length, width and thickness of openings of modular screen elements may be varied from approximately 43 - 2000 microns; Cf. fig. 1A, 10, 10A, 21, 22, 34, 36, 40, 40B showing modular elements with subgrid frame; Cf. fig. 41-43 teaching various screening surface configurations) and, moreover, that injection molding manufacturing techniques with thermoplastics allow for more versatile and efficient manufacturing processes that result in easier fabrication of these variations as well as in superior strength characteristics .


Claims 26-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 5,238,117) in view of Wojciechowski (US 2013/0313168) and legal precedent

Hunter (fig. 3) teaches a screen basket apparatus, comprising:
(re: certain elements of claims 26, 39)  a static vertical screen basket having a grid structure  (fig. 3 showing cylindrical support frame near 40 and screen basket 14 forming a exterior screening surface; col. 3, ln. 28-33);
wherein the screening surface is configured to separate an oversized material from an undersized material by allowing undersize material to flow into the screen basket while preventing oversize material from entering the screen basket (fig. 3 showing flow into basket; col. 4, ln. 3+ teaching screening of “metal rich pulp” via a negative pressure created within screen that causes pulp to be drawn through the screen from the outside) , and
 wherein the screen has a screening surface configured to separate carbon or resin from a slurry of carbon-in-leach (CIL), carbon-in-pulp (CIP), resin-in-leach (RIL), or resin-in-pulp (RIP) material as fluid flows from outside the grid structure to inside the grid structure due to a static pressure differential between fluid outside relative inside the grid structure such that carbon or resin is retained on the screening surface (Id.);

Hunter as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 26) said screen being a plurality of screens secured over grid openings of the grid structure; 
wherein each screen has a synthetic screening surface having sizes in a range from approximately 35 microns to approximately 4,000 microns;
(re: claims 27, 33, 34, 37) wherein the screens are formed by injection molding of a thermoplastic material;  




(re: claim 28) wherein the screens include a plurality of screening openings having a length L along a first direction that has a magnitude in a range from about 300 um to about 4000 um, and a width W along a second direction that has a magnitude in a range of about 35 um to about 4000 um;
(re: claim 29) wherein the screens include surface elements having a thickness T along the second direction that has a magnitude in a range from approximately 70 um to approximately 400 um, and wherein the screens have an open screening area of approximately 5% to approximately 35% of a total area of a screening surface; 
(re: claim 30) wherein: the length L of the screening openings is approximately 0.1295 inches; the width W of the screening openings is approximately 0.0182 inches; and the surface element thickness T is approximately 0.0283 inches; 
(re: claim 31)  wherein: the length L of the screening openings is approximately 0.1295 inches; the width W of the screening openings is approximately 0.0214 inches; and the surface element thickness T is approximately 0.0252 inches; 
(re: claim 32)  wherein: the length L of the screening openings is approximately 0.1295 inches; the width W of the screening openings is approximately 0.0262 inches; and the surface element thickness T is approximately 0.0241 inches;
(re: claim 35)  wherein the screens include a plurality of screening openings each having a length L along a first direction that has a magnitude in a range from approximately 0.7 mm to approximately 2 mm, and a width W along a second direction that has a magnitude in a range of about 35 um to about 150 um;
(re: claim 36)  wherein the screens include openings having a shape that is approximately rectangular, square, circular, or oval;
(re: claim 38) wherein the grid structure has a flat configuration.



Further, Examiner notes that the claimed injection molding, thermoset or thermoplastic step relate to methods of making the screen rather than the method of screening.  Examiner advises applicant that mixing statutory classes of invention may lead to indefiniteness during claim interpretation, thus Examiner seeks clarification on the type of claim Applicant has created.  See MPEP 2173.05(p).  Further, the method step resembles a product-by-process limitations and have been treated as such.  That is, the limitations relating to how the screen is formed would not be expected to impart distinctive characteristics to the method of sorting and, moreover, when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct.  See In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983); MPEP 716.01 (establishing that a statement or argument by the attorney is not factual evidence).    Thus, the relevant claim features can be regarded as rendered obvious by the applied prior art as set forth above that already teaches molded elastomeric screen elements, and the burden of proof is shifted to Applicant, not the Examiner, to show that the process of making renders the claims patentably distinct.  See In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.   

Allowable Subject Matter
Claims 65-68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections as set forth above.  Consequently, the claims stand rejected.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
April 22, 2021